Citation Nr: 1455657	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-37 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating greater than 50 percent as of September 25, 2009 and entitlement to a rating greater than 70 percent as of February 21, 2014 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  A transcript is of record.

The Board remanded this claim in November 2013 for further development.  It now returns for appellate review.

A March 2014 rating decision increased the Veteran's PTSD evaluation from 30 percent to 50 percent, effective September 25, 2009, the date of the Veteran's claim of entitlement to an increased rating for PTSD, and to 70 percent as of February 21, 2014, the date of the most recent VA examination report.  Because these increased ratings do not represent a grant of the maximum benefits allowable, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).


FINDING OF FACT

The Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation and impaired impulse control.



CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent for PTSD have been satisfied as of September 25, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for a rating greater than 70 percent for PTSD have not been satisfied at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

An October 2009 letter notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that might support the claim for a higher rating, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

VA examinations were performed to evaluate the Veteran's PTSD in October 2009 and February 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327.  These examination reports are adequate as they include a review of the Veteran's medical history, the clinical findings on examination, and supporting explanation for the conclusions reached, enabling the Board to make a fully informed decision on this claim.  See Monzingo, 26 Vet. App. at 107; D'Aries, 22 Vet. App. at 104; see also Barr, 21 Vet. App. at 312.  In addition, there is no evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the last examination.  Thus, further examination is not warranted.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).

The Board notes that the October 2009 VA examination report does not indicate whether or not the claims file was reviewed.  Nevertheless, the mere fact that the examiner did not specify whether the claims file was reviewed did not compromise the adequacy of the examination.  In this regard, the United States Court of Appeals for Veterans Claims (Court) observed that is has "not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); D'Aries, 22 Vet. App. at 106 (holding that it is not necessary for a VA medical examiner to specify that he has read the entire claims file where it is clear from the report that he has done so and is familiar with the claimant's extensive medical history)); see also Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (observing that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file, and therefore failure to review the Veteran's claims file in conducting an orthopedic examination did not undermine the objective findings recorded by the VA examiner).  Thus, when it is clear that the examiner is aware of all pertinent facts, failure to review the claims file does not necessarily render the examination inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 301.  In this case, the examiner clearly had access to at least some of the Veteran's service personnel and VA treatment records as the examiner listed them in the medical record review section of the examination report.  In addition, the majority of the VA treatment records related to the Veteran's PTSD are for treatment that occurred after October 2009.  Moreover, a review of the claims file would not alter the examiner's clinical findings made on examination of the Veteran.  See id.; Snuffer, 10 Vet. App. at 403-04; Mariano, 17 Vet. App. at 311-312.  Accordingly, the Board finds that the examiner's failure to mention whether the claims file was reviewed did not compromise the adequacy of the examination and the examiner's basic findings regarding the Veteran's PTSD symptoms as well as his level of social and occupational functionality.

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  Compliance with Remand Directives

The Board remanded this case in November 2013 for further development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See D'Aries v. Peake, 22 Vet. App. 97,105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

As instructed, the outstanding VA treatment records dated since May 2012 have been obtained and associated with the claims file, and a VA examiner provided the requested VA examination report in February 2014 that is responsive to the Board's remand directives.  Finally, the Veteran did not respond to VA's request that he identify any private physicians who may have treated his PTSD.  Thus, there has been at least substantial compliance with the remand directives.  See id.

III. Compliance with Hearing Officer's Duties

The Veteran testified at an April 2012 Board hearing before the undersigned.  Under 38 C.F.R. § 3.103(c)(2) (2014), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant. Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record. Id., at 496-97.

During the April 2012 hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  There is no indication that outstanding evidence exists that might provide additional support for the claim.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence exists that might provide additional support for the claim.  Moreover, after the hearing was conducted, the Board undertook additional development to determine whether a higher rating for PTSD is warranted, including obtaining a VA examination to address the outstanding issue of whether the Veteran's PTSD met the criteria for a higher rating.  Thus, given the development undertaken by VA on remand, including the provision of a VA examination and opinion as well as the association of the Veteran's VA treatment records with the file, and in light of the Veteran's testimony at the hearing as well as his written statements, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant, 23 Vet. App. at 498 (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  Moreover, as entitlement to a 70 percent rating has been granted for the entire period on appeal and as the evidence shows that the criteria for a 100 percent rating has not been satisfied since the Veteran is working, the outcome of the claim is not affected.

IV.  Increased Rating

The Veteran claims entitlement to a rating greater than 50 percent as of September 25, 2009 and entitlement to a rating greater than 70 percent as of February 21, 2014 for PTSD.  For the following reasons, the Board finds that entitlement to a rating of 70 percent, but not higher, has been established for the entire time period on appeal.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2014).

The Veteran's service-connected PTSD has been assigned a rating of 50 percent effective September 25, 2009 and 70 percent effective February 21, 2014, under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9434.  Under the Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)


A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The Veteran's PTSD is entitled to a rating of 70 percent as of September 25, 2009.  In this regard, the Veteran's symptoms and functional impairment show deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  For example, the October 2009 VA examination report states that the Veteran only has one close friend with whom he interacts once a month, that the only leisure pursuit he has is drinking beer on his patio, that he is withdrawn from people, that his anxiety causes a continual state of tension that causes him to be tired during the day, that he is irritable and withdrawn, that he often prefers to be alone, and that he has impaired impulse control.  The October 2009 VA examiner also reported that the Veteran's tiredness, dissatisfaction with his job, withdrawal, alcohol use, and dysphonia impacted his job performance.  Finally, the October 2009 VA examination report reflects that the Veteran has experienced marital problems due, at least in part, to his PTSD.

In an October 2009 statement, the Veteran's wife related an incident that occurred in September 2009 in which the Veteran had a flashback and believed that he was in Vietnam.  The next morning the Veteran stated he did not recall the incident whatsoever.  The Veteran's wife also testified that the Veteran likes to be isolated from everyone and everything, that loud noises make him nervous, and that he jumps whenever she unexpectedly touches him.

The Veteran's occupational and social impairments are also evident in his VA treatment records.  For example, the Veteran was assigned a GAF score of 50 in a June 2011 VA treatment record.  This denotes serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV.  The June 2011 treatment record also reflects that the Veteran's thoughts and feelings of guilt about what he did in the military intrude and interfere with his daily activities.  A May 2012 VA treatment record reflects the Veteran feelings of hopelessness and helplessness about the different stressors in his life, although he denied suicidal plans or intent.  A July 2012 VA treatment record reflects that the Veteran sometimes considered just walking out to the mountains and living by himself.  An October 2012 VA treatment record shows that the Veteran reported that he and his wife were arguing a lot and that he experienced feelings of helplessness and hopelessness about his marital strife.  VA treatment records dated June 2011, September 2011, December 2011, April 2012, July 2012 and October 2012 all reflect that the Veteran's insight, judgment and impulse control were "moderate."  Finally, a February 2013 VA treatment record states that the Veteran expressed anger at the losses he endured not only in combat but in regards to relationships with his children and family as well as his work difficulties.

These symptoms are at odds with the October 2009 VA examiner's finding that the Veteran has "occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but generally satisfactory functioning (routine behavior, self care and conversation normal)" as well as the examiner's assignment of a GAF score of 55, which indicates moderate difficulty in social, occupational, or school functioning.  However, the evidence is in at least a state of equipoise with regards to whether the Veteran's disability picture more nearly approximates the criteria required for a 70 percent rating for PTSD as of September 25, 2009.

Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent for PTSD have been satisfied as of September 25, 2009 and the appeal is granted to that extent.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411.

However, the preponderance of the evidence weighs against assignment of a rating for PTSD higher than 70 percent during the pendency of this claim.  In this regard, both the October 2009 and February 2014 VA examination reports reflect symptoms such as depressed mood, anxiety, chronic sleep impairment, and impaired impulse control.  The February 2014 VA examination report also reflects symptoms such as, suspiciousness, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  While these symptoms show that the Veteran has deficiencies in most areas due to his PTSD symptoms, the evidence does not show total occupational and social impairment due to PTSD.

Nor has the Veteran alleged that his PTSD has resulted in total occupational and social impairment.  Indeed, throughout the pendency of this claim the Veteran has been employed and the February 2014 VA examination report reflects that, although he would have a difficult time in many other job settings, the Veteran has continued in the same job since 2009 and that his current job suits him well as it allows him to spend most of his time alone.  The February 2014 VA examination report also reflects that the Veteran is not unemployable.  

A Veteran need not have "all, most, or even some" of the symptoms enumerated in the General Rating Formula in order to establish entitlement to a particular rating. 
See Mauerhan, 16 Vet. App. at 442.  However, none of the Veteran's symptoms are listed in the 100 percent Rating Formula, nor are they of similar kind or severity to those listed.  

In fact, the October 2009 VA examination report reflects an affirmative absence of most of the symptoms listed in the 100 percent Rating Formula.  More specifically, the October 2009 VA examination report reflects that the Veteran is able to maintain minimal personal hygiene and other basic activities of daily living and that he does not have impairment of thought process or communication, delusions or hallucinations, or inappropriate behavior.

The examiner concluded in the October 2009 VA examination report that the Veteran's PTSD resulted in occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but that he was generally functioning satisfactorily.  In the February 2014 VA examination report, the examiner concluded that that the Veteran's PTSD produced mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Moreover, in both the October 2009 and February 2014 VA examination reports, the examiners specifically found that the Veteran's PTSD did not result in total functional impairment.  Specifically, in October 2009, the VA examiner stated the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning and in February 2014, the VA examiner stated that the Veteran was not unemployable at that time.  These findings weigh against assignment of a 100 percent rating under Diagnostic Code 9411, which requires total occupational and social impairment.  See 38 C.F.R. § 4.130.  

The examiners' findings regarding functional impairment are highly probative, as they represent the informed opinions of medical professionals based on examination of the Veteran and a review of his medical history.  These opinions weigh against a rating greater than 70 percent for PTSD.

The Board has considered the Veteran's statements describing his symptoms, and finds them both competent and credible, but assigns more weight to the VA examiners' findings in terms of whether his PTSD has met the criteria for a rating greater than 70 percent.  In this regard, the examiners are medical professionals specializing in mental health disorders and thus possess greater expertise than the Veteran when it comes to assessing the actual level of impairment resulting from this disorder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  Moreover, for the reasons discussed above, the evidence of record, including the Veteran's statements, weighs against assignment of a rating greater than 70 percent. 

The Board notes that in both the October 2009 and February 2014 VA examination reports, the Veteran reported having flashbacks; sleep disturbance; guilt; withdrawal from other people; not having many friends; feelings of detachment or estrangement from others; inability to experience positive emptions; hypervigilance; and exaggerated startle response.  These symptoms confirmed a diagnosis of PTSD, but do not by themselves warrant a higher rating since the examiners concluded that they did not produce occupational and social impairment more severe than that associated with a 70 percent rating, as discussed above.  

In further support of a 70 percent rating, both VA examination reports reflect that the Veteran has some sort of relationship with parts of his family as well as at least one friend.  They also show that the Veteran is employable and that he has been able to maintain the same job throughout the pendency of the claim.  Thus, the Veteran's symptoms alone do not warrant a higher rating absent evidence that they result in total occupational and social impairment.

The VA treatment records previously discussed do not support the criteria for a 100 percent rating as they do not show total occupational and social impairment or symptoms associated with a 100 percent rating.  For example, they reflect GAF scores ranging between 50 and 65.  In addition, they show that the Veteran consistently denied any suicidal or homicidal ideation as well as hallucinations.  The Veteran was also consistently oriented as to place and time, and presented as well groomed and appropriately dressed.

As there is no evidence showing that the Veteran's PTSD has approximated the criteria for a rating greater than 70 percent at any point during the pendency of this claim, staging is not warranted for the time period under review.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In addition, as there is no evidence or assertion of unemployability related to the Veteran's PTSD during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of whether a TDIU as a result of that disability is warranted).

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  Id.  In this regard, the Veteran's symptoms, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual, and the evidence shows that they are adequately compensated by the rating already assigned, as explained above.  Thus, the Veteran's psychiatric disorder is adequately contemplated by the schedular criteria and does not present an exceptional or unusual disability picture. 

Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Consequently, the evaluation of the Veteran's PTSD will not be referred for extraschedular consideration.  

Finally, because only the evaluation of the Veteran's PTSD is on appeal, and the Board has taken into account all of the Veteran's reported psychiatric symptoms in determining that the schedular criteria are adequate to compensate this disability, as discussed above, referral for extraschedular consideration based on the combined effect of multiple disabilities is not warranted.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014),

In sum, a rating of 70 percent, but no higher, is granted as of September 25, 2009.  However, the preponderance of the evidence is against entitlement to a rating in excess of 70 percent during the pendency of this claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal is denied to that extent.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 



ORDER

Entitlement to a rating of 70 percent as of September 25, 2009 for PTSD is granted subject to the law governing payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


